Case: 1:19-cv-00382-MWM-SKB Doc #: 16 Filed: 07/28/20 Page: 1 of 8 PAGEID #: 366




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DONALD DAWSON-DURGAN,                                Case No. 1:19-cv-382
    Petitioner,
                                                     McFarland, J.
       vs.                                           Bowman, M.J.

WARDEN, WARREN                                       REPORT AND
CORRECTIONAL INSTITUTION,                            RECOMMENDATION
    Respondent.

       Petitioner, an inmate in state custody at the Warren Correctional Institution, has filed a

pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. 1). This matter is

before the Court on respondent’s motion to dismiss (Doc. 11) and petitioner’s motion for leave to

stay the proceedings (Doc. 14).

       In May 2019, petitioner commenced the instant federal habeas corpus action (Doc. 1),

raising the following seven grounds for relief:

       GROUND ONE: The court erred when it overruled the defense’s motion to
       suppress defendant’s statements.

       Supporting Facts: Defendant’s constitutional rights were violated when during a
       custodial interrogation by police when his rights were not appraised [sic] by those
       officers in accordance with his constitutional protections.

       GROUND TWO: The defendant was denied effective assistance of trial counsel
       as guaranteed by Section 10, Article I of the Ohio Constitution and the 6th and 14th
       Amendments.

       Supporting Facts: Counsel failed to present false confession evidence when it was
       crucial to the defense’s theory.

       GROUND THREE: The trial court erred to the prejudice of the defendant as there
       was insufficient evidence to convict. And the verdict was against the manifest
       weight of the evidence.

       Supporting Facts: Evidence showed defendant did not commit the offenses and
       his convictions were not supported by the weight of the evidence.
Case: 1:19-cv-00382-MWM-SKB Doc #: 16 Filed: 07/28/20 Page: 2 of 8 PAGEID #: 367




       GROUND FOUR: There was insufficient evidence to sustain a conviction for
       weapons under disability.

       Supporting Facts: No evidence was presented the defendant possessed or had
       under his control a firearm.

       GROUND FIVE: The judgment entry does not reflect the proper manner of
       conviction related to any of the courts.

       Supporting Facts: The entry of judgment does not comport to the record.

       GROUND SIX: The defendant Donald Dawson Durgan’s rights to due process of
       law, and an impartial jury, as well as a fair trial pursuant to the 6th and 14th
       Amendments were violated because he was seen multiple times by the jury in
       handcuffs and being transported in the company of deputy sheriffs.

       Supporting Facts: The defendant was prejudiced by being witnessed by jury
       member who reacted negatively to seeing him handcuffed.

       GROUND SEVEN: Defendant’s counsel was ineffective for waiving his presence
       during a critical stage of the proceedings causing a manifest miscarriage of justice
       and violating his right to trial.

(Doc. 1).

       In response to the petition, respondent filed a motion to dismiss. (Doc. 11). According to

respondent, at the time the petition was filed petitioner failed to exhaust his state court remedies

with respect to Grounds Six and Seven of the petition. Petitioner raised these claims in a post-

conviction petition in the trial court, which was denied on January 15, 2019. (Doc. 10, Ex. 28).

Petitioner subsequently filed an appeal of the decision to the Ohio Court of Appeals, which

remained pending at the time the motion to dismiss was filed. Respondent moves the Court to

dismiss the mixed petition or to allow petitioner to withdraw his unexhausted claims.

       Petitioner subsequently filed a motion to stay this action so that he can exhaust Grounds

Six and Seven. (Doc. 14). Respondent opposes the motion, arguing that petitioner failed to


                                                  2
Case: 1:19-cv-00382-MWM-SKB Doc #: 16 Filed: 07/28/20 Page: 3 of 8 PAGEID #: 368




demonstrate good cause for his failure to exhaust his claims prior to filing his petition and that

petitioner would not face a statute of limitations issue if the petition was dismissed without

prejudice. (Doc. 15).

       An application for a writ of habeas corpus by a state prisoner shall not be granted unless

the petitioner has exhausted his state court remedies, there is an absence of available state

corrective process, or circumstances exist that render such process ineffective to protect

petitioner’s rights. 28 U.S.C. § 2254(b)(1). A state defendant with federal constitutional claims

is required to first fairly present those claims to the state courts for consideration because of the

equal obligation of the state courts to protect the constitutional rights of criminal defendants and

in order to prevent needless friction between the state and federal courts. See Anderson v.

Harless, 459 U.S. 4, 6 (1982) (per curiam); Picard v. Connor, 404 U.S. 270, 275–76 (1971).

Under the “fair presentation” requirement, “state prisoners must give the state courts one full

opportunity to resolve any constitutional issues by invoking one complete round of the State’s

established appellate review process,” which, in Ohio, includes discretionary review in the Ohio

Supreme Court. See O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); Hafley v. Sowders, 902

F.2d 480, 483 (6th Cir. 1990); Leroy v. Marshall, 757 F.2d 94, 97, 99–100 (6th Cir. 1985).

       If the petitioner fails to fairly present his claims through the requisite levels of state

appellate review, but still has an avenue open to him in the state courts by which he may present

the claims, his petition is subject to dismissal without prejudice for failure to exhaust state

remedies. See 28 U.S.C. § 2254(c). Although the exhaustion requirement is not jurisdictional,

and an application for writ of habeas corpus may be denied on the merits notwithstanding the

petitioner’s failure to exhaust state remedies, see 28 U.S.C. § 2254(b)(2), there is a strong

                                                  3
Case: 1:19-cv-00382-MWM-SKB Doc #: 16 Filed: 07/28/20 Page: 4 of 8 PAGEID #: 369




presumption in favor of requiring exhaustion of state remedies. See Granberry v. Greer, 481

U.S. 129, 131 (1987). A “mixed” petition containing both unexhausted claims and claims that

have been fairly presented to the state courts is subject to dismissal without prejudice on

exhaustion grounds. Rose v. Lundy, 455 U.S. 509, 510, 522 (1982).

       The 1996 Antiterrorism and Effective Death Penalty Act (AEDPA) “preserve[s] Lundy’s

total exhaustion requirement” and “impose[s] a one-year statute of limitations on the filing of

federal habeas petitions. Rhines v. Weber, 544 U.S. 269, 275 (2005). Some federal courts

(including the Sixth Circuit) have adopted a “stay-and-abeyance” procedure to ensure habeas

review is not precluded in the class of cases where a timely-filed federal habeas petition is

dismissed on exhaustion grounds and the petitioner subsequently returns to federal court to

present his claims in a renewed petition after exhausting his state remedies only to find that his

claims are barred from review by the one-year statute of limitations set forth in 28 U.S.C. §

2244(d)(1). See, e.g., Griffin v. Rogers, 308 F.3d 647, 652 & n.1 (6th Cir. 2002); Palmer v.

Carlton, 276 F.3d 777, 778–81 (6th Cir. 2002).

       In Rhines, 544 U.S. at 276, the Supreme Court affirmed that district courts have the

discretion to issue stays in habeas cases, but such discretion is circumscribed to the extent it must

“be compatible with AEDPA’s purposes.” The Court pointed out that one of AEDPA’s purposes

is to “reduce delays in the execution of state and federal criminal sentences” based on the “well-

recognized interest in the finality of state judgments.” Id. (quoting Woodford v. Garceau, 538

U.S. 202, 206 (2003), and Duncan v. Walker, 533 U.S. 167, 179 (2001)). In addition, AEDPA’s

statute of limitations tolling provision was intended to “reinforce[] the importance of Lundy’s

“simple and clear instruction to potential litigants: before you bring any claims in federal court,

                                                 4
Case: 1:19-cv-00382-MWM-SKB Doc #: 16 Filed: 07/28/20 Page: 5 of 8 PAGEID #: 370




be sure that you first have taken each one to state court.” Id. at 276–77 (quoting Lundy, 455 U.S.

at 520).

        The Court went on to determine that:

        Stay and abeyance, if employed too frequently, has the potential to undermine these
        twin purposes. Staying a federal habeas petition frustrates AEDPA’s objective of
        encouraging finality by allowing a petitioner to delay the resolution of the federal
        proceedings. It also undermines AEDPA’s goal of streamlining federal habeas
        proceedings by decreasing a petitioner’s incentive to exhaust all his claims in state
        court prior to filing his federal petition. . . .

        For these reasons, stay and abeyance should be available only in limited
        circumstances.

Id. at 277.

        The Court held that stay and abeyance “is only appropriate when the district court

determines there was good cause for the petitioner’s failure to exhaust his claims first in state

court,” and that, “even if a petitioner had good cause for that failure,” it would be an abuse of

discretion for the court to grant a stay where the unexhausted claims “are plainly meritless” or

the “petitioner engages in abusive litigation tactics or intentional delay.” Id. at 277–78. On the

other hand, “it likely would be an abuse of discretion for a district court to deny a stay and to

dismiss a mixed petition if the petitioner had good cause for his failure to exhaust, his

unexhausted claims are potentially meritorious, and there is no indication that the petitioner

engaged in intentionally dilatory litigation tactics.” Id. at 278.

        In this case, a stay is not warranted in light of the adjudication of petitioner’s claims in

the state courts. As noted above, petitioner seeks a stay to exhaust Grounds Six and Seven of the

petition. (See Doc. 14). These claims were raised in petitioner’s October 2018 post-conviction

petition. (See Doc. 10, Ex. 27). The trial court denied the motion on January 15, 2019 and

                                                   5
Case: 1:19-cv-00382-MWM-SKB Doc #: 16 Filed: 07/28/20 Page: 6 of 8 PAGEID #: 371




petitioner sought an appeal in the Ohio Court of Appeals, which remained pending at the time of

the filing of the petition, motion to dismiss, and motion to stay. (See Doc. 10, Ex. 28–32). On

March 25, 2020, the Ohio Court of Appeals dismissed the appeal, finding that the trial court

lacked jurisdiction to review petitioner’s petition because, pursuant to Ohio Rev. Code §

2953.21(A)(2), petitioner waited longer than 365 days after the trial transcript was filed with the

court of appeals in the direct appeal.1 Petitioner did not seek further review of the decision in the

Ohio Supreme Court and no longer has any available state court remedies. Petitioner had forty-

five days to appeal the Ohio Court of Appeals’ March 25, 2020 decision and the Ohio Supreme

Court’s Rules of Practice do not permit delayed appeals to the state’s highest court from appeals

involving post-conviction relief. See Ohio S.Ct. Prac. R. 7.01(4)(c).

        Accordingly, because petitioner’s claims in Grounds Six and Seven are now exhausted2 a

stay is not warranted and petitioner’s motion to stay this action (Doc. 14) should be DENIED.

Similarly, because petitioner no longer has any available remedy with respect to Grounds Six

and Seven, dismissal on exhaustion grounds is not warranted at the juncture. Respondent’s

motion to dismiss for lack of exhaustion (Doc. 11) should also be DENIED.




1
  Viewed at www.clerkcourt.org under Case No. C 1900136. This Court may take judicial notice of court records
that are available online to members of the public. See Lynch v. Leis, 382 F.3d 642, 648 n.5 (6th Cir.
2004) (citing Lyons v. Stovall, 188 F.3d 327, 332 n.3 (6th Cir. 1999)).

2
 In failing to present the claims to the Ohio Supreme Court, it appears that petitioner committed a procedural
default of the previously unexhausted claims. The undersigned expresses no opinion as to whether petitioner may
be able to establish cause to overcome the default in this Report and Recommendation.
                                                        6
Case: 1:19-cv-00382-MWM-SKB Doc #: 16 Filed: 07/28/20 Page: 7 of 8 PAGEID #: 372




                       IT IS THEREFORE RECOMMENDED THAT:

   1. Petitioner’s motion to stay (Doc. 14) be DENIED.

   2. Respondent’s motion to dismiss (Doc. 11) be DENIED and respondent be ORDERED

to file response to the petition in compliance with the Court’s July 25, 2019 Order within sixty

(60) days.



                                                      s/Stephanie K. Bowman
                                                     Stephanie K. Bowman
                                                     United States Magistrate Judge




                                                7
Case: 1:19-cv-00382-MWM-SKB Doc #: 16 Filed: 07/28/20 Page: 8 of 8 PAGEID #: 373




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DONALD DAWSON-DURGAN,                                 Case No. 1:19-cv-382
    Petitioner,
                                                      McFarland, J.
       vs.                                            Bowman, M.J.

WARDEN, WARREN
CORRECTIONAL INSTITUTION,
    Respondent.


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 8
